 Case 18-26407-JKS            Doc 38      Filed 10/24/18 Entered 10/24/18 15:26:04           Desc Main
                                          Document     Page 1 of 3



UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
                                                                        Order Filed on October 24, 2018
Caption in Compliance with D.N.J. LBR 9004-1(b)                         by Clerk U.S. Bankruptcy Court
                                                                            District of New Jersey
RAS Crane LLC
Attorneys for Secured Creditor
10700 Abbott’s Bridge Rd., Suite 170
Duluth, GA 30097
-and-
130 Clinton Road, Suite 202
Fairfield, NJ 07004
Telephone No.: 973-575-0707 (local)
Telephone No.: 561-241-6901 (main)

/DXUD(JHUPDQ(VT/(
In Re:                                                      Case No.:       18-26407-JKS

FRANCISCUS MARIA DARTEE,                                    Chapter:        11

                                                            Hearing Date:
         Debtor.
                                                            Judge:          John K. Sherwood


     ORDER VACATING STAY, GRANTING MOVANT IN REM RELIEF FROM THE
        AUTOMATIC STAY TO PRESENT FUTURE BANKRUPTCY FILINGS

          The relief set forth on the following page, is hereby ORDERED.




   DATED: October 24, 2018
Case 18-26407-JKS          Doc 38    Filed 10/24/18 Entered 10/24/18 15:26:04                 Desc Main
                                     Document     Page 2 of 3




        Upon the motion of RAS Crane, LLC, attorneys for THE BANK OF NEW YORK
MELLON CORPORATION AS TRUSTEE FOR STRUCTURED ASSET MORTGAGE
INVESTMENTS II INC. MORTGAGE PASS-THROUGH CERTIFICATES SERIES 2006-AR7
(“Secured Creditor”) under Bankruptcy Code section 362(a) for relief from the automatic stay as
to certain property as hereinafter set forth, and for cause shown, it is

        AND NOW, it appearing to the Court that the requisite conditions for the issuance of such
an Order exists, the Court hereby confirms via this Order, that In Rem Relief is granted to THE
BANK OF NEW YORK MELLON CORPORATION AS TRUSTEE FOR STRUCTURED
ASSET      MORTGAGE           INVESTMENTS           II   INC.     MORTGAGE           PASS-THROUGH
CERTIFICATES SERIES 2006-AR7 so that it may proceed with its State Court Remedies on the
following real property:

        ; Real property more fully described as:

        12 MOODSHADOW COURT, KINNELON, NEW JERSEY 07405

        ORDERED that the Automatic Stay of all proceedings, as provided under 11 U.S.C. §362
is modified with respect to the premises 12 MOODSHADOW COURT, KINNELON, NEW
JERSEY 07405, as more fully set forth in the legal description attached to said mortgage, as to
allow the Movant, its successors or assigns, to take any legal or consensual action for enforcement
of its right to possession of, or title to, said premises; said actions include but are not limited to its
State Court Rights and eviction proceedings; and it is further

        ORDERED, that future bankruptcy cases filed by the DEBTOR, FRANCISCUS MARIA
DARTEE A/K/A FRANK M. DARTEE, NON-FILING BORROWER MARGARETHA
DARTEE, their successors or assigns, or any occupants, will not stay any actions taken by
Movant, its successors, assigns. Or any other purchaser or entity from proceeding with any legal
or consensual actions necessary for enforcement of its right to possession of, or title to, said
premises; and it is further




                                                                                                17-11121-SLM
                                                                                                    15-053621
                                                                                       Order on Automatic Stay


Case 18-26407-JKS        Doc 38     Filed 10/24/18 Entered 10/24/18 15:26:04              Desc Main
                                    Document     Page 3 of 3


       ORDERED that the Office of the Clerk/Register of Deeds for MORRIS County is hereby
directed to allow for the recording of this Order, and that this Order is effective for two (2) years
from the date of entry, provided it is recorded as provided for §362(d)(4); and it is

       ORDERED that the movant may join the Debtor(s), any trustee, and any other party who
entered an appearance on the motion.




                                                                                            17-11121-SLM
                                                                                                15-053621
                                                                                   Order on Automatic Stay


